Citation Nr: 0733776	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-32 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability with left sided paralysis.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956. 

This case comes before the Board of Veteran Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA), which 
confirmed and continued the previous denial of entitlement to 
service connection for a low back injury with left sided 
paralysis (also claimed as a back and left leg disability).

By history, the record reflects that the RO initially denied 
the veteran's claim in September 1984.  Notice was issued to 
the veteran in October 1984.  The veteran did not appeal, 
however.  His claim became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  The veteran submitted an 
informal claim to reopen the matter in 2004, and as noted 
above in December 2004 it appears as though the RO confirmed 
and continued the previous denial.  In any event, even if the 
RO adjudicated the issue on the merits, the Board is required 
to determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  As such, the issue on appeal is as stated 
on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that this matter was transferred 
to the Board in March 2006.  In April 2006, the veteran 
submitted additional pertinent evidence in support of his 
claim to the RO.  This evidence was transferred to the Board.  
In September 2007, the Board sent a letter in accordance with 
38 C.F.R. § 19.37(b) and § 20.1304(c) (2007) to the veteran.  
The letter informed the veteran that the additional evidence 
was not previously considered by the RO.  The veteran was 
informed that he had the right to have the RO review the 
evidence before the Board reviewed it and if he wished, he 
may waive his right to have the RO review the additional 
evidence by submitting a waiver in writing.  In an additional 
evidence response form, the veteran indicated that he wished 
to have the matter remanded to the agency of original 
jurisdiction for consideration of the additional evidence.  
Accordingly, a remand is required to comply with the 
provisions of 38 C.F.R. § 20.1304.  See also DAV, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(the Board is an appellate body and not an initial finder of 
facts).

Accordingly, the case is REMANDED for the following 
action:

Readjudicate the issue on appeal based on 
a review of the evidentiary record.  If 
all of the desired benefits are not 
granted, a supplemental statement of the 
case which addresses all of the evidence 
obtained after the issuance of the 
statement of the case in September 2005 
should be furnished to the veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeal


Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

